VAN DEVANTER, Circuit Judge.
This was a suit in equity, brought by the appellant to avoid a release theretofore executed by him to the appellee, and to recover a balance claimed to be due to him for lumber which he had manufactured and delivered to the appellee. The pleadings and evidence disclose these facts: After the manufacture and *1020•delivery of the lumber a dispute arose between the parties as to whether the lumber was in good condition when delivered, or was damaged to an extent which materially detracted from its value. The dispute was composed and adjusted, each party acting with full knowledge of all the facts, by an agreement that 50 cents per 100 feet for a certain portion of the lumber should be deducted from the contract price. The account was then stated in conformity to the adjustment, the balance shown to be due was paid to the appellant, and he executed a receipt therefor to the appellee declaring that the payment was accepted in full satisfaction of all demands. The contention of the appellant is that the adjustment and release were obtained by duress, and that the dispute was not bona fide, but was merely colorable, and brought about by the appellee for the wrongful purpose of compelling the appellant to accept less than was due to him. While the evidence is conflicting, it preponderates against the contention, and brings the case within the rule that, where there is a bona fide dispute as to the amount due upon a demand, the acceptance, in satisfaction of the entire demand, of a less sum than is claimed is supported by a sufficient consideration and precludes a recovery of the balance. Chicago, Milwaukee & St. Paul Ry. Co. v. Clark, 178 U. S. 353, 20 Sup. Ct. 924, 44 L. Ed. 1099; City of San Juan v. St. John’s Gas Co., 195 U. S. 510, 522, 25 Sup. Ct. 108, 49 L. Ed.-.
The decree is affirmed.